Citation Nr: 1226768	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-43 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to secondary service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from June 1971 to June 1974.  

This appeal to the Board of Veterans Appeals (Board) arises from an October 2008 rating action that denied service connection for an acquired psychiatric disorder as secondary to the service-connected left femur fracture residuals with bilateral hip arthritis. 

In May 2010, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.  In June 2011 the Board remanded the claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Regarding the issue on appeal, the Board previously remanded the claim to obtain additional information.  The Board mandated clearly specified conditions to be addressed, and the Board directed that specific questions be answered by the examiner regarding the disorder on appeal.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, in the Board's June 2011 remand, the Board stated that a VA examiner was to review the evidence in the claims folder and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or is not at least as likely as not (i.e., there is less than a 50% probability) that any depressive or other acquired psychiatric disorder has been aggravated by the Veteran's service-connected left femur fracture residuals with bilateral hip arthritis.  In July 2011 an opinion was offered with an August 2011 addendum.  While the examiner opined that the Veteran's depression was not caused or aggravated by his time in the military, the examiner did not address whether the Veteran's psychiatric disorder is due to or aggravated by his service-connected left femur fracture residuals with bilateral hip arthritis.  As such another remand is necessary for an addendum opinion.  

Additionally, the Board requested that Social Security Administration (SSA) records be obtained, to include a copy of the decision awarding the Veteran benefits.  While records were obtained from SSA, a copy of the award letter which was specifically requested was not associated with the file.  

The appellant is hereby notified that it is his responsibility to report for any examination that may be scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the letter sent to the Veteran awarding him benefits.  If the letter cannot be found, indicate whether the letter does not exist and whether further efforts to obtain it would be futile.  


2.  Return the claims folder to the July 2011 VA examiner, for a detailed medical statement to supplement his prior July 2007 examination report and his July 2011 opinion with August 2011 addendum in the Veteran's case. 

The VA examiner should review the evidence in the claims folder and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or is not at least as likely as not (i.e., there is less than a 50% probability) that any depressive or other acquired psychiatric disorder is due to or has been aggravated by the Veteran's service-connected left femur fracture residuals with bilateral hip arthritis.  If aggravation of any non-service-connected acquired psychiatric disorder by the service-connected left femur fracture residuals with bilateral hip arthritis is found, the doctor should attempt to quantify the degree of additional acquired psychiatric disability resulting from the aggravation. 

In rendering this supplemental statement, the examiner should provide a detailed discussion of the Veteran's documented medical history and assertions, as appropriate; review and address the February 2006 and May 2009 examination reports of Richard Owings, M.D., Ph.D.; and set forth the complete rationale for the conclusions and opinions reached in a printed (typewritten) report. 

3.  If the prior VA examiner is unavailable, or unable to render the requested supplemental statement and opinions without examining the Veteran, the RO should arrange for him to undergo such examination. If the examination is conducted by an examiner other than the prior examiner, the claims folder must be made available to the medical professional designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions, to include Dr. Owings' February 2006 and May 2009 medical reports, and Dr. Siegel's 2007, 2008, and 2009 VA medical reports.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The RO should request the examiner to respond to the questions posed (as indicated above), and provide a complete rationale for the conclusions reached in a printed (typewritten) report. 

4.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted, and apply the provisions of 38 C.F.R. § 3.655 , as appropriate. 

5.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

